DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Robert D. Clark (U. S. Patent Application: 2009/0163012, here after 012).
Claim 2 is rejected. 012 teaches a method of producing a thin-film containing a Magnesium (alkali earth) atom on a surface of a substrate,
the method comprising the steps of:
vaporizing a thin-film forming raw material, which is used in an atomic layer deposition method and depositing the thin-film forming raw material, on the surface of the substrate, to thereby form a precursor thin-film; and
subjecting the precursor thin-film to a reaction with a reactive gas, to thereby form the thin-film containing a magnesium atom on the surface of the substrate[see claim rejection above, fig. 5A, 0077, 0004, 0028, 0042-0043], wherein the thin-film forming raw material, comprising a magnesium (alkali earth) compound represented by .
Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive. The applicant tried to establish unexpected results for temperature between 200C-400C, however the results is not commensurate in scope with claimed invention. For example 012 teaches 350C which is within the claimed range.
Response to Amendment
Applicant’s arguments, see Remarks, filed 10/12/22, with respect to 35 U.S.C. 102 (a) (1) have been fully considered and are persuasive.  The 35 U.S.C. 102(a) (1) rejection of claim 1 based on “956” has been withdrawn.
Applicant’s arguments, see Remarks, filed 10/12/22, with respect to 35 U.S.C. 102 (a) (1) have been fully considered and are persuasive.  The 35 U.S.C. 102(a) (1) rejection of claims 1-2 based on “739” has been withdrawn. 
Applicant's arguments filed 01/12/21 have been fully considered but they are not persuasive. Rejection of claims 1-4 are maintained based on “012”
The applicant argument regarding stablishing criticality and unexpected result is not valid. The results that the applicant indicated is not commensurate in scope with claimed invention. For example 012 teaches temperature of 350C which is within the claimed range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712